Order entered November 2, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00663-CR
                                     No. 05-18-00670-CR

                      JONATHAN TYRONE MCKELLER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                  Trial Court Cause Nos. 380-81748-2017, 380-80769-2017

                                           ORDER
       Before the Court is appellant’s motion to extend the time to file appellant’s brief. We

GRANT the motion and ORDER appellant’s brief filed on or before November 30, 2018. If

appellant’s brief is not filed by November 30, 2018, these appeals may be abated for the trial

court to make findings in accordance with rule of appellate procedure 38.8.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE